January 7, 2011 United States Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Jan Woo – Staff Attorney Mark P. Shurman – Legal Branch Chief Re: Medefile International, Inc. Form 10-K/A for Fiscal Year Ended December 31, 2009 Filed April 21, 2010 Form 10-Q for the Quarterly Period Ended September 30, 2010 Filed November 15, 2010 File No. 33-25126-D Ladies and Gentlemen: We are counsel to Medefile International, Inc. (the “Company”).On behalf of the Company we hereby advise you that the Company is unable, without undue hardship, to respond within 10 business days to your letter dated December 16, 2010. We are hereby requesting an extension of the date to respond until, on or before January 14, 2011. If you have any questions, please contact the undersigned. Very truly yours, /s/ Sean F. Reid Sean F. Reid 61 BROADWAYNEW YORK, NEW YORK10006 T 212-930-9700F 212-930-9725www.srff.com
